This action to recover on notes executed by the defendants, and payable to plaintiff's intestate, and for the foreclosure of the mortgage securing the payment of said notes, was heard on the report of the referee.
The findings of fact and conclusions of law made by the referee were adverse to the contentions of the plaintiff.
Plaintiff's exceptions to certain findings of fact and conclusions of law made by the referee were not sustained by the trial judge. The report of the referee was confirmed in all respects.
From judgment in accordance with the report of the referee, plaintiff appealed to the Supreme Court.
All the findings of fact made by the referee were supported by evidence introduced at the hearing before him. There was, therefore, no error in the refusal of the trial judge to sustain plaintiff's exceptions to the findings of fact. Kenney v. Hotel Co., 194 N.C. 44, 138 S.E. 349.
Nor was there error in the refusal of the trial judge to sustain plaintiff's exceptions to the referee's conclusions of law. Plaintiff's intestate, contemporaneously with the execution by defendants of the notes and mortgage involved in this action, for a valuable consideration, contracted and agreed with the defendants that at her death the defendants should be absolutely released from any and all their indebtedness to her, *Page 458 
or to her estate. This contract is valid and enforceable against the plaintiff. Fawcett v. Fawcett, 191 N.C. 679, 132 S.E. 796. By the terms of this contract defendants are now the owners of the notes secured by the mortgage, certainly as against the plaintiff.
We find no error in the judgment. It is
Affirmed.